Dismissed and Opinion filed May 2, 2002








Dismissed and Opinion filed May 2, 2002.





 





 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
 
 
____________
 
NO. 14-01-01171-CV
____________
 
J.J. GARCIA d/b/a TINO: INNERCITY
COP, Appellant
 
V.
 
DAVID T. GAONA d/b/a FILM
CAMERAPERSON, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial
Court Cause No. 756,070
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a final judgment signed October 10,
2001.  The clerk=s record was filed on November 30,
2001.  The reporter=s record was filed January 10, 2002.
Appellant=s brief was due on February 11,
2002.  No brief or motion for extension
of time was filed.
On March 21, 2002, this Court ordered appellant to submit her
brief, together with a motion reasonably explaining why the brief was late, on
or before April 22, 2002.  The order
warned that failure to comply would result in dismissal of the appeal for want
of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 2, 2002.
Panel consists of Chief Justice Brister and Justices Anderson and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).